DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 05/09/2022:
Claims 1-14 and 16-24 are pending.
The limitations “deflecting means” and “sealing means” in claims 12 and 23 were removed and are, therefore, no longer interpreted under 35 U.S.C. 112(f).
The 35 U.S.C. 112(b) rejection of claims 9-12, 21, 22, and 23 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 7, 8, 12-14, 16, 17, 19, 20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnhart (US20160318253).
Regarding claim 1, Barnhart teaches an interchangeable chamber (build enclosure 18; Figure 2) for a device for producing a three-dimensional object by selective layerwise solidification of building material at locations corresponding to a cross-section of the object to be manufactured in the respective layer (see additive manufacturing apparatus 10 in Figure 1), the interchangeable chamber comprising:
a container (build chamber 46; Figure 2) having an upper edge (upper platform 42; Figure 2) and a lower edge (lower opening 52; Figure 2), a wall (inner side wall 48; Figure 2) and a platform (build platform 20; Figure 2) provided in the container and arranged to be movable in a vertical direction within the container ([0022] The build platform 20 is a plate-like structure that is vertically slidable in the build chamber 46), the wall of the container having on its inside a first sealing device (seal 74; Figure 2 and 3)
when the platform is arranged in a sealing position of the platform, the first sealing device and the platform cooperate to seal the container towards the lower edge such that building material cannot pass therebetween ([0024] The seal 74 extends around a perimeter of the actuator 66 and is configured for sealing engagement with the inner wall 48 to prevent powder from escaping the build chamber 46 through lower opening 52; see sealing position in Figure 2), and 
when the platform is arranged in a position other than the sealing position (see build platform 20 in Figure 3), the first sealing device acts as a deflecting device for the building material ([0026] the platform lift 82 is configured to lift the build platform 20 from the actuator 66, thereby separating the upper and lower magnets 70 and 72 and creating an opening 94 between the build platform 20 and the seal 74 to permit unused powder in the build chamber 46 to be evacuated from the build chamber 46 into powder recovery container 26; see powder deflecting from surface 78 in Figure 3 in annotated Figure 3 below).  

    PNG
    media_image1.png
    442
    620
    media_image1.png
    Greyscale

Regarding claim 3, Barnhart teaches the interchangeable chamber according to claim 1, wherein the first sealing device is designed in such a way that, when the platform is in the position other than the sealing position (see build platform 20 in Figure 3), the building material impinging on the first sealing device is conveyed further substantially towards the lower edge of the interchangeable chamber ([0026] the platform lift 82 is configured to lift the build platform 20 from the actuator 66, thereby separating the upper and lower magnets 70 and 72 and creating an opening 94 between the build platform 20 and the seal 74 to permit unused powder in the build chamber 46 to be evacuated from the build chamber 46 into powder recovery container 26).  
Regarding claim 4, Barnhart teaches the interchangeable chamber according to claim 1, wherein the first sealing device has at least one surface section that protrudes into the inside of the container (see chamfered inner surface 78 in Figures 2 and 3).  
Regarding claim 5, Barnhart teaches the interchangeable chamber according to claim 1, wherein the first sealing device is arranged substantially on the inside of the wall of the container so as to extend circumferentially therein ([0024] The seal 74 extends around a perimeter of the actuator 66 and is configured for sealing engagement with the inner wall 48 to prevent powder from escaping the build chamber 46 through lower opening 52).   
Regarding claim 7, Barnhart teaches the interchangeable chamber according to claim 1, wherein the first sealing device is arranged closer to the lower edge than to the upper edge (see seal 74 closer to lower opening 52 in Figures 2 and 3).  
Regarding claim 8, Barnhart teaches the interchangeable chamber according to claim 1, wherein the sealing position is a position of the platform in the container in which the platform can be coupled to and/or uncoupled from a carrier device provided in the device ([0023] build platform 20 may be releasably secured to the actuator 66 by a securing means 68).  
Regarding claim 12, Barnhart teaches an interchangeable chamber (build enclosure 18; Figure 2) for a device for manufacturing a three-dimensional object by selective layerwise solidification of building material, at locations corresponding to a cross-section of the object to be manufactured in the respective layer (see additive manufacturing apparatus 10 in Figure 1), the interchangeable chamber comprising: 
a container (build chamber 46; Figure 2) having an upper edge (upper platform 42; Figure 2) and a lower edge (lower opening 52; Figure 2), a wall (inner side wall 48; Figure 2) and a platform (build platform 20; Figure 2) provided in the container and arranged to be movable in a vertical direction within the container ([0022] The build platform 20 is a plate-like structure that is vertically slidable in the build chamber 46), and a deflecting device that is provided on an inside of the wall of the container (seal 74; Figure 2 and 3), 
wherein the deflecting device acts as a stop for movement of the platform in the vertical direction and defines an end position of the platform within the container when the platform abuts the deflecting device (see platform 20 position in Figure 2; [0024] The seal 74 extends around a perimeter of the actuator 66 and is configured for sealing engagement with the inner wall 48 to prevent powder from escaping the build chamber 46 through lower opening 52. The seal 74 includes a chamfered inner surface 78 configured for mating engagement with a chamfered outer surface 80 of the build platform 20; [0038] platform lift 82 is actuated to lift build platform 20 vertically upward from a seated position, FIG. 2, to an un-seated position, FIG. 3), and 
the deflecting device is designed in such a way that, when the platform is in a position other than the end position, building material impinging on the deflecting device is conveyed further towards the lower edge (see powder deflecting from surface 78 in Figure 3 in annotated Figure 3 in the rejection of claim 1).  
Regarding claim 13, Barnhart teaches a device (additive manufacturing apparatus 10; Figure 1) for manufacturing a three-dimensional object by selectively solidifying building material layer by layer at locations corresponding to the cross section of the object to be manufactured in the respective layer, comprising 
an interchangeable chamber (build enclosure 18; Figure 2) according to claim 1 (see rejection of claim 1 above), 
wherein the interchangeable chamber can be removed from the device and inserted into the device ([0021] The build enclosure 18 is secured in the opening 30 by upper and lower fasteners 60 and 62. As illustrated, chamber mounts 64 or spacers are positioned between the upper platform 42 and the table 12 to isolate the build enclosure 18 from the table 12 and permit movement of the build enclosure 18 relative to the table 12. The upper fasteners 60 extend through the upper platform 42 and terminate in the chamber mounts 64 to secure the build enclosure 18 to the chamber mounts 64 and the lower fasteners 62 extend through the table 12 and terminate in the chamber mounts 64 to secure the chamber mounts 64 to the table 12, thereby securing the build enclosure 18 to the table 12).  
Regarding claim 14, Barnhart teaches the device according to claim 13, further comprising a collecting device and/or a suction device for receiving building material leaking from the interchangeable chamber ([0026] permit unused powder in the build chamber 46 to be evacuated from the build chamber 46 into powder recovery container 26 via the vacuum chamber 76, see FIGS. 2 and 3. As illustrated, FIG. 1, vacuum is created by vacuum pump 96 to remove the unused powder).  
Regarding claim 16, Barnhart teaches the interchangeable chamber according to claim 1, wherein the building material is a powdery building material ([0025] The vacuum chamber 76 is centrally located along a length of the actuator 66 and is configured to remove unused powder contained in the build chamber 46; see powder in build chamber in Figure 1-3).  
Regarding claim 17, Barnhart teaches the interchangeable chamber according to claim 4, wherein the at least one surface section is directed obliquely (see chamfered inner surface 78 in annotated Figure 3 in the rejection of claim 1) in a direction of the lower edge of the interchangeable chamber.  
Regarding claim 19, Barnhart teaches the interchangeable chamber according to claim 7, wherein the first sealing device is arranged at or near the lower edge (see seal 74 closer to lower opening 52 in Figures 2 and 3).  
Regarding claim 20, Barnhart teaches the interchangeable chamber according to claim 7, wherein the sealing position is a position of the platform in a lower region of the container (see sealing position in Figure 2, where platform 20 is close to lower edge 52).  
Regarding claim 23, Barnhart teaches the interchangeable chamber according to claim 12, wherein when the platform is in the end position ([0038] seated position, FIG. 2), the deflecting device is a first sealing device (seal 74; Figure 2) connecting to the platform in such a way that the first sealing device and the platform cooperate to seal the container towards the lower edge ([0024] seal 74 includes a chamfered inner surface 78 configured for mating engagement with a chamfered outer surface 80 of the build platform 20. The chamfered surfaces 78 and 80 allow the build platform 20 to be self-centering within the build chamber 46).  
Regarding claim 24, Barnhart teaches an interchangeable chamber (build enclosure 18; Figure 2) for a device for producing a three- dimensional object by selective layerwise solidification of building material at locations corresponding to a cross-section of the object to be manufactured in the respective layer (see additive manufacturing apparatus 10 in Figure 1), the interchangeable chamber comprising: 
a container (build chamber 46; Figure 2) having an upper edge (upper platform 42; Figure 2) and a lower edge (lower opening 52; Figure 2), a wall (inner side wall 48; Figure 2) and a platform (build platform 20; Figure 2) provided in the container and arranged to be movable in a vertical direction within the container ([0022] The build platform 20 is a plate-like structure that is vertically slidable in the build chamber 46), the wall of the container having on its inside a first sealing device (seal 74; Figure 2 and 3), 6 
83112972v.1wherein the first sealing device acts as a stop for the movement of the platform in the vertical direction and defines an end position of the platform within the container when the platform abuts the first sealing device ([0024] seal 74 includes a chamfered inner surface 78 configured for mating engagement with a chamfered outer surface 80 of the build platform 20. The chamfered surfaces 78 and 80 allow the build platform 20 to be self-centering within the build chamber 46; [0038] seated position, FIG. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 6, 9-11, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barnhart et al. (US20160318253), and further in view of Schoeneborn et al. (EP2193863).
Regarding claim 2, Barnhart teaches the interchangeable chamber according to claim 1. While Barnhart teaches the first sealing device seals against the platform (a chamfered inner surface 78 configured for mating engagement with a chamfered outer surface 80 of the build platform 20), Barnhart fails to teach wherein the platform has a second sealing device that seals against the inside of the wall of the container and/or against the first sealing device.
In the same field of endeavor pertaining to an interchangeable chamber for an additive manufacturing apparatus, Schoeneborn teaches wherein the platform has a second sealing device (second sealing elements 68, 70; Figure 2 and 3) which seals against an inside of the wall of the container (see 68 and 70 sealed against the wall in Figure 3). The second sealing device minimizes the abrasion stress of the first sealing device (“the second sealing elements 68, 70 carry on the inner surface of the base body 14 of the housing member 12, for example, due to static charge adhering powder particles and thereby minimize the abrasion stress of the first sealing element 40”- see pg. 7 line 40-43). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the platform of Barnhart to have a second sealing device that seals against the inside of the wall of the container and/or against the first sealing device, as taught by Schoeneborn, for the benefit of minimizing the abrasion stress of the first sealing device.
Regarding claim 6, Barnhart teaches the interchangeable chamber according to claim 1. However, Barnhart fails to teach wherein the first sealing device comprises a sheet metal and/or metal molded part and/or a part consisting of an elastic polymer inserted into the wall of the container.
In the same field of endeavor pertaining to an interchangeable chamber for an additive manufacturing apparatus, Schoeneborn teaches the first sealing device comprises an elastic polymer inserted into the wall of the container (“the main body of the first sealing element consists of a polytetrafluoroethylene material or a polytetrafluoroethylene copolymer material”- see pg. line). The polytetrafluoroethylene (PTFE) material has desirable elastic properties, does not absorb the powder material, and a relatively long service life (“polytetrafluoroethylene copolymer material has the desired elastic properties and moreover has the advantage that, unlike, for example, a felt material, it does not "soak up" with powder. A first sealing element with a base body made of a polytetrafluoroethylene material or a polytetrafluoroethylene copolymer material therefore has a relatively long service life”- see pg. 4 line 20-24).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first sealing device of Barnhart to comprise a part consisting of an elastic polymer inserted into the wall of the container, as taught by Schoeneborn, for the benefit of having a sealing device with desirable elastic properties that does not absorb powder material, and has a relatively long service life.

Regarding claim 9, Barnhart modified with Schoeneborn teaches the interchangeable chamber according to claim 2. However, Barnhart fails to teach wherein the first sealing device on the one hand and the platform and/or the second sealing device on the other hand cooperate in the sealing position in such a way that building material cannot pass there-between.  
In the same field of endeavor pertaining to an interchangeable chamber for an additive manufacturing apparatus, Schoeneborn teaches wherein the first sealing device on the one hand and the platform and/or the second sealing device on the other hand cooperate in the sealing position in such a way that building material cannot pass there-between (“Preferably, the second sealing element consists of a felt material. A felt material is particularly well suited to dissolve and receive raw material powder particles from the inner surface of the housing member or the outer peripheral surface of the carrier or a carrier component”- see pg. 5 line 30-32). The second sealing device minimizes the abrasion stress of the first sealing device (“the second sealing elements 68, 70 carry on the inner surface of the base body 14 of the housing member 12, for example, due to static charge adhering powder particles and thereby minimize the abrasion stress of the first sealing element 40”- see pg. 7 line 40-43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first sealing device of Barnhart modified with Schoeneborn on the one hand and the platform Barnhart modified with Schoenebornon on the other hand cooperate in the sealing position in such a way that building material cannot pass there-between, as taught by Schoenebornon, for the benefit of minimizing the abrasion stress of the first sealing device.
Regarding claim 10, Barnhart modified with Schoenebornon teaches the interchangeable chamber according to claim 2. However, Barnhart fails to teach wherein the second sealing device is arranged on the side of the platform facing the lower edge of the container and/or wherein the second sealing device is arranged on the platform at a distance from the inside of the wall of the container.
In the same field of endeavor pertaining to an interchangeable chamber for an additive manufacturing apparatus, Schoeneborn teaches wherein the second sealing device is arranged on the platform at a distance from the inside of the wall of the container (“a circumferential surface of the lifting element 38 is provided with two grooves 64, 66. In the grooves 64, 66 of a felt material existing second sealing elements 68, 70 are added”- see pg. 7 line 38-39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second sealing device of Barnhart modified with Schoeneborn be arranged on the platform at a distance from the inside of the wall of the container, as taught by Schoeneborn, for the benefit of minimizing the abrasion stress of the first sealing device, as discussed in the rejection of claim 2.
Regarding claim 11, Barnhard modified with Schoeneborn teaches the interchangeable chamber according to claim 2. However, Barnhard fails to teach wherein the second sealing device comprises an elastic seal.
In the same field of endeavor pertaining to an interchangeable chamber for an additive manufacturing apparatus, Schoeneborn teaches wherein the second sealing device comprises an elastic seal (“grooves 64, 66 of a felt material”- see pg. 7 line 39; see Figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second sealing device of Barnhart modified with Schoeneborn comprise an elastic seal, as taught by Schoeneborn, for the benefit of minimizing the abrasion stress of the first sealing device, as discussed in the rejection of claim 2.
Regarding claim 18, Barnhart modified with Schoeneborn teaches the interchangeable chamber according to claim 6. However, Barnhart fails to teach wherein the first sealing device comprises a part consisting of silicone rubber. 
In the same field of endeavor pertaining to an interchangeable chamber for an additive manufacturing apparatus, Schoeneborn teaches wherein the first sealing device comprises a part consisting of silicone rubber (“groove sealing element 62 is in the form of a silicone round cord”- see pg. 7 line 37-38 and Figure 5). The silicone ensures no powder build material penetrates to the build chamber sides and that the powder build material does not pollute the first sealing device (“The groove sealing element ensures that no raw material powder particles penetrate into the groove formed in the main body of the first sealing element and pollute the first sealing element”- see pg. 5 line 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first sealing device of Barnhart modified with Schoeneborn comprise a part consisting of silicone rubber, as taught by Schoeneborn, for the benefit of providing a seal that ensured no powder build material penetrates to the build chamber sides.
Regarding claim 22, Barnhart modified with Schoeneborn teaches the interchangeable chamber according to claim 11. However, Barnhart fails to teach wherein the second sealing device comprises a seal made of rubber or silicone foam.
While, Schoeneborn fails to teach wherein the second sealing device comprises a seal made of rubber or silicone foam, Schoeneborn does teach the first sealing device comprises a seal made of rubber or silicone foam (“In the first and / or the second groove, which is / are formed in the main body of the first sealing element, a groove sealing element for sealing the first or the second groove is preferably arranged. The groove sealing element may for example be formed cord-shaped and made of an elastically deformable material, such as. Silicone”- see pg. 4 line 50-52). The silicone seal ensures that no build material pollutes the sealing element (“The groove sealing element ensures that no raw material powder particles penetrate into the groove formed in the main body of the first sealing element and pollute the first sealing, element”- see pg. 5 line 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the second sealing device of Barnhart modified with Schoeneborn to comprise a seal made of rubber or silicone foam, for the benefit of ensuring that no build material pollutes the sealing element.
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barnhart et al. (US20160318253) and Schoeneborn et al. (EP2193863), and further in view of Pieger (US20180133800).
Regarding claim 21, Barnhart modified with Schoeneborn teaches the interchangeable chamber according to claim 9. However, Barnhart fails to teach wherein the container is closed in a gas-tight manner towards a bottom of the container.  
In the same field of endeavor pertaining to sealing a platform in a build chamber of an additive manufacturing apparatus, Pieger teaches wherein the container is closed in a gas-tight manner towards a bottom of the container (Abstract: The construction cylinder arrangements have improved gas-tight sealing). An air-tight chamber prevents powdered build material oxidation during a laser processing of the material ([0019] Laser processing of the powdered material can reliably be ensured with the elastomer seal according to the invention with air exclusion (under a protective gas atmosphere such as N.sub.2 or Ar or also under a vacuum); oxidation on the powdered material is prevented).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the container of Barnhart modified with Schoeneborn be closed in a gas-tight manner towards a bottom of the container, as taught by Pieger, for the benefit of preventing oxidation of the powdered build material during laser processing.

Response to Arguments
Applicant’s arguments, filed 05/09/2022, with respect to claim(s) 1, 12, 13, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743